Citation Nr: 0326913	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  99-15 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to an increased (compensable) original 
disability evaluation for residuals of a partial amputation 
of the right thumb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
March 1970.  He served in Vietnam from February 1967 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Nashville, Tennessee.

The Board notes that the veteran has raised the issue of 
entitlement to service connection for tinnitus.  This issue 
is not currently in appellate status and is referred to the 
RO for any appropriate action.

The issues of entitlement to service connection for bilateral 
hearing loss and for evaluation of the rating for residuals 
of a partial amputation of the right thumb will be the 
subject of the remand section below.


FINDING OF FACT

Post-traumatic stress disorder is of service origin.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
became law.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as 38 U.S.C.A. 
§§ 5103, 5103A, and 5107).  The VCAA substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Following a thorough review of the record, the Board finds, 
with respect to the claim for service connection for post-
traumatic stress disorder (PTSD), VA has complied with the 
requirements of the VCAA.  In that regard, the Board finds 
that the veteran has been provided adequate notice as to the 
evidence needed to substantiate this aspect of the his 
appeal.  Discussions as contained in the rating decision, 
Statement of the Case (SOC), Supplemental Statements of the 
Case (SSOC), in addition to correspondence to the veteran, 
provided the veteran with sufficient information regarding 
the applicable law and regulations regarding the evidence 
necessary to substantiate his claim.  The RO has had the 
opportunity to review the veteran's claim in conjunction with 
the new legislation.  He was informed of the contents of the 
VCAA in the March 2003 supplemental statement of the case.  
Also in a April 2003 he was again informed of the evidence 
needed to substantiate his claim, including what evidence he 
should obtain and which evidence the VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further finds that all relevant facts have been 
properly developed and that all relevant evidence necessary 
for an equitable disposition of this aspect of the veteran's 
appeal has been obtained by the RO.  The evidence of record 
includes private medical records, VA examination reports, and 
lay statements received from the veteran in support of his 
claim.  This matter was previously remanded to the RO for 
further evidentiary development in October 2000.  In 
conjunction with that remand, the RO was requested to obtain 
Social Security Administration (SSA) records reported by the 
veteran.  The record details extensive efforts by the RO to 
obtain these records without success.  The Board has reviewed 
the chronology of events surrounding VA's multiple attempts 
to obtain these records.  VA was ultimately advised by the 
Social Security Administration that a search revealed the 
veteran is not in receipt of disability benefits and that no 
file is on record pertaining to the veteran.  The Board finds 
that VA has exercised reasonable efforts to obtain records 
identified by the veteran.  In light of the response received 
from SSA, it would be futile to remand this matter for 
further attempts to obtain these records.  Additional VA 
treatment records have been associated with the claims file.  
Finally, the veteran was afforded an opportunity to 
supplement the record in conjunction with the October 2000 
remand of this matter.  The veteran has not provided further 
medical evidence for consideration, nor has he identified any 
other potential sources of medical evidence.  In 
correspondence, dated in April 2003, the veteran indicated 
that he had no further information or evidence to submit in 
support of his claim.  The Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the veteran's claim for service 
connection for PTSD.

Accordingly, the Board finds that VA's efforts to notify the 
veteran and to assist him in obtaining evidence to 
substantiate this aspect of his claim consistent with the 
requirements of VCAA have been met.   


Factual Background  

Service medical records are negative for any complaints or 
diagnosis of psychiatric impairment.

Administrative records show the veteran served in the 
Republic of Vietnam from February 1967 to February 1968.  The 
Form DD-214, Report Of Transfer Or Discharge, further 
discloses the veteran received citations and campaign ribbons 
to include the Vietnam Campaign Medal, Vietnam Counter 
Offense, and Tet Counter Offense.  He is not in receipt of 
military awards/decorations indicative of combat experience 
per se. 

The veteran was evaluated with major depression, single 
episode, unspecified, and PTSD in conjunction with a state 
disability examination in August 1993.  In conjunction with 
this evaluation, the veteran reported a history of 
nervousness associated with his service in Vietnam.  In his 
assessment, the psychologist indicated the veteran had 
prominent depression and PTSD with symptoms of chronic worry, 
frequent periods of sadness, rumination, sleep loss, 
anhedonia or loss of interest, and flashbacks.

The record contains medical records, which document 
assessment and treatment at private medical facility from 
1994 to 1996.  These records show the veteran was variously 
diagnosed with dysthymia, major depression, partner 
relational problem, and PTSD. 

In a January 1997 statement, the veteran reported several 
stressful events related to his service in the Republic of 
Vietnam.  The veteran reported that he was assigned to the 
25th Infantry Division, Company D, 25th Medical Battalion.  
Among the stressful events described, he recounted he came 
under almost nightly mortar and rocket attack while at his 
permanent duty station in Cu Chi in 1967.  The veteran 
reported that he was on detachment duty in Tay Ninh on or 
about August or September 1967, and continued to come under 
heavy enemy fire.  He also described several other stressors.

On VA examination in March 1997, the veteran was evaluated 
with PTSD, severe, chronic, delayed type.  A diagnostic 
impression of dysthymic disorder, rule out major depression 
was also noted.  In conjunction with this examination, the 
veteran reported myriad stressors related to his period of 
service in Vietnam, to include episodes of mortar attacks by 
the enemy.  The veteran reported symptoms of flashbacks, 
nightmares, and anxiety.  

In response to a request by the RO, a search of unit records 
was conducted by the Army and Joint Services Environmental 
Support Group (ESG).  In the September 1997 report, it was 
noted that a review of documents relevant to the 25th 
Infantry Division, the higher headquarters for the 25th 
Medical Battalion, verified combat activities and attacks 
against Cu Chi, which was the documented base camp area 
location of the 25th Medical Battalion.  It was noted that 
ESG was unable to document activities in Tay Ninh in August 
or September 1967.  The veteran indicated he was at Tay Ninh 
through December 1967.  It does not appear that this time 
period was considered.

Medical records, dated from September 1996 to February 1998, 
document treatment for unrelated disorders.  These reports 
reference diagnoses, to include assessments of depression and 
anxiety.

A report of VA medical examination, dated in February 1999, 
referenced a history of depression and PTSD.

The veteran underwent VA examination in March 1999.  In 
conjunction with this examination, the veteran reported 
episodes of heavy mortar attacks while assigned to the 25th 
Medical Battalion.  The Axis I diagnostic impression was 
PTSD, chronic, severe.  An assessment of double depression 
was also noted, related to the veteran's history of major 
depression and a suicide attempt which has now moderated to 
residual dysthymic disorder.  The examiner indicated that the 
veteran did not appear to have a history of pre-morbid 
personality disorder or other problems.  

Analysis

Under pertinent law and regulations, service connection may 
be granted for a disability which was incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology is required for service 
connection.  38 C.F.R. § 3.303(b).

The veteran is competent to make assertions as to concrete 
facts within his observation and recollection, that is, 
objective manifestations of his symptomatology.  However, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In the context of the Board's review of this case, the Board 
must decide whether the weight of the evidence supports the 
veteran's claim or is in relative equipoise, with the veteran 
prevailing in either event.  However, if the weight of the 
evidence is against the claim, the claim must be denied.  
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board notes that the requirements for service connection 
for post-traumatic stress disorder (PTSD) under 38 C.F.R. 
§ 3.304(f) were changed effective March 7, 1997.  Where a law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In this instance, the Board notes that the veteran filed his 
claim for service connection for PTSD in January 1996.  Thus, 
given the fact that this case is currently pending before the 
Board, and in light of the fact that the regulations 
regarding service connection for PTSD changed effective March 
7, 1997, it is the Board's determination that the veteran's 
claim of entitlement to service connection for PTSD must be 
evaluated under both the old and new regulations in order to 
determine which version is most favorable to him.  See 
Karnas, supra.

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing clear diagnosis 
of the disorder; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 
128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)).  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran received an award of the 
Purple Heart, Combat Infantryman Badge, or other similar 
combat situation, will be accepted as conclusive evidence of 
the claimed in-service stressor, absent evidence to the 
contrary.  Where combat is verified, the veteran's credible 
or "satisfactory," lay testimony regarding claimed 
stressors must be accepted as conclusive of their actual 
occurrence if "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).

In this case, the service department records, including the 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, confirm the veteran's service in the Republic of 
Vietnam and unit of assignment.  The veteran has described 
the stressor of heavy enemy mortar and rocket attack while 
assigned to the 25th Medical Battalion stationed in Cu Chi.  
In this regard, the Board finds that the veteran's statements 
credible.  The ESG has verified, to the extent possible, the 
combat activities documented relative to the base camp 
location of the 25th Medical Battalion during the relevant 
period.  The Board notes that ESG was unable to verify the 
events for the period from October to December 1967.  
Notwithstanding, the Board notes that the events described by 
the veteran concerning the heavy mortar and rocket attack are 
consistent with activities verified by ESG for the veteran's 
unit during the relevant period.  The record shows the 
veteran has been diagnosed with PTSD based, in part, on these 
verified stressors.

When after careful consideration of the evidence and material 
of record, there is an approximate balance of positive and 
negative evidence, the benefit of the doubt in resolving each 
issue shall be given to the veteran.  In light of the 
diagnosis of PTSD based on the veteran's stressors, the Board 
finds that the evidence is in equipoise.  Accordingly, the 
benefit of the doubt is resolved in favor of the veteran, and 
the appeal is granted.  38 C.F.R. § 3.102.  


ORDER

Service connection for post-traumatic stress disorder is 
granted.


REMAND

A review of the record discloses that audiometric evaluation 
conducted at the time of the veteran's entry into service 
shows hearing loss at the 4000 Hertz level in the right ear.  
On separation examination, in January 1970, his hearing 
acuity was evaluated as normal in both ears.  Audiometric 
results obtained on VA examination in April 1999 revealed 
bilateral sensorineural hearing loss.  The veteran reported a 
history of noise exposure during service, with periods of 
mild occupational noise exposure post service.  The examining 
physician did not offer an opinion regarding the etiology of 
the veteran's current hearing loss.  Additionally, the 
examiner noted that the claims file was not available for 
review in conjunction with this examination.  It is the 
opinion of the Board that further VA examination is warranted 
to determine the etiology of the claimed hearing impairment.

A preliminary review of the record discloses that the most 
recent comprehensive medical examination of the service-
connected right thumb disability was conducted in March 1999.  
The medical examination report indicates that the veteran 
"has no limited motion in the distal interphalangeal joint of 
the thumb."  It was noted that the veteran was able to extend 
the thumb to 180 degrees, and flex the thumb to 90 degrees.  
The veteran has reported he experiences moderate pain with 
movement of the thumb, as well as symptoms of numbness.  It 
is the opinion of the Board that contemporaneous and thorough 
examination would be of assistance in clarifying the nature 
of the veteran's disability and would be instructive with 
regard to the appropriate disposition of the issue submitted 
for appellate consideration.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Accordingly, the Board finds that further 
development is warranted regarding the nature and severity of 
the veteran's right thumb disability.

Further, the Board notes that there has been a change in the 
schedular criteria for rating disorders involving single or 
multiple digits of the hand during the pendency of this 
appeal.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary does so.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Thus, the veteran's right thumb 
disability must be evaluated under both the old and new 
rating criteria to determine which version is most favorable 
to the veteran. 


Accordingly, this matter is REMANDED for the following 
action:   

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The veteran should be scheduled for a VA 
examination by a specialist in ear disorders 
(M.D.) in order to determine the nature, 
severity and etiology of any hearing loss.  
In addition to an audiological evaluation, 
any other testing deemed necessary should be 
performed.  The examiner must be provided 
with the veteran's claims folder for review 
in conjunction with the examination.  It is 
requested that the examiner obtain a detailed 
in service and post service history of noise 
exposure.  Following the examination, it is 
requested that the examiner render an opinion 
as to whether it is as likely as not that any 
hearing loss diagnosed is related to the in 
service noise exposure.  The examiner is 
requested to comment on the clinical 
significance, if any, of the audiometric 
findings recorded on entrance examination in 
September 1966.  A complete rationale for any 
opinion expressed should be included in the 
examination report.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current extent and severity of his service-
connected right thumb disability.  The claims 
folder must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated tests and 
specialized studies, to include x-ray 
studies, should be completed.  The complete 
rationale for each conclusion reached should 
be set forth in a typewritten report.

The examiner must specifically address the 
extent to which range of motion of the thumb 
(and hand) at each joint of the thumb is 
limited, to include as a result of pain 
and/or weakness with repeated use or during 
flare-ups.  In addressing this point, the 
examiner must indicate whether motion is 
possible to within 2 inches (5.1 cm) of the 
median traverse fold of the palm.  The 
examiner should indicate whether the veteran 
exhibits full effort in attempting this task.  
Further, the examiner should offer opinion as 
to whether, in view of the overall functional 
limitations imposed by the veteran's right 
thumb disability, it is at least as likely as 
not that such disability is comparable to (1) 
favorable ankylosis of the thumb; (2) 
unfavorable ankylosis of the thumb; or (3) 
amputation of the thumb.  If disability 
comparable to amputation of the thumb is 
found, the examiner must indicate whether 
such amputation is more consistent with 
amputation (a) at the distal joint or through 
the proximal phalanx; (b) at the 
metacarpophalangeal joint or through proximal 
phalanx; or (c) with metacarpal resection.

4.  The RO should thereafter readjudicate the 
claim.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes the revised rating criteria for 
disorders involving single and multiple 
digits of the hand.  The supplemental 
statement of the case must contain all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The claims file should then be returned to the Board, if 
otherwise in order.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



